Citation Nr: 9935785	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for rectal cancer, to 
include service connection due to herbicide exposure.

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971, including service in the Republic of Vietnam from 
January 1970 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in May 1998 and December 1998 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran in this case was granted service connection for 
PTSD (30 percent disabling) in a May 1998 rating decision 
that also denied his service connection claim for rectal 
cancer.  The veteran filed a timely notice of disagreement 
(NOD) in June 1998, specifically disagreeing therein only to 
the denial of direct service connection for rectal cancer.  
The RO issued a statement of the case (SOC) in July 1998, 
listing solely as an issue the veteran's rectal cancer direct 
service connection claim.  In a VA Form 9, Appeal to Board of 
Veterans' Appeals, filed in October 1998, the veteran for the 
first time averred that he incurred rectal cancer as a result 
of exposure to herbicides during his service in the Republic 
of Vietnam.  In November 1998, the veteran filed a Form 21-
4138, Statement in Support of Claim, in which he indicated 
that his PTSD condition has worsened and therefore requested 
an increased compensation rating.  The Board finds that this 
in effect constitutes a timely NOD as to this issue.  
Although the RO issued a rating decision in December 1998 and 
therein denied the veteran an increased rating for PTSD.  
Neither an SOC nor a supplemental statement of the case 
(SSOC) has been issued regarding the RO's denial of the 
veteran's increased rating claim.  In addition, his assertion 
that his rectal cancer was incurred due to herbicide exposure 
in the Republic of Vietnam has not been considered by the RO.  

REMAND

Initially, the Board notes that as this remand regards due 
process/procedural defects, a finding as to whether the 
veteran's claims are well grounded is not required.    


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in instances in which a timely NOD has 
been submitted, and the claim has been forwarded to the Board 
without issuance of an SOC or SSOC, the Board is to remand 
that claim to the RO for issuance of an SOC or SSOC, as 
appropriate.  Manlincon v. West, 12 Vet. App. 238 (1999).  As 
indicated above, the Board in this case finds that the 
November 1998 Form 21-4138 represents a NOD as to the present 
disability rating of 30 percent for PTSD.  Because neither an 
SOC nor SSOC addressing the veteran's claim for an increased 
rating for PTSD has been issued by the RO, this case must be 
remanded so that this procedural defect can be corrected.  
The Board further finds that the veteran's claim for direct 
service connection for rectal cancer is inextricably 
intertwined with his claim for presumptive service connection 
based on herbicide exposure and, therefore, the Board cannot 
review his claim for direct service connection for rectal 
cancer until the RO has considered this matter.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should adjudicate the question 
of whether service connection for rectal 
cancer, as a consequence of inservice 
exposure to herbicides, can be granted.

2.  If the decision remains adverse to 
the veteran, the RO should issue an SSOC 
with regard to both of the following 
issues, as appropriate:

(a) The veteran's claim for service 
connection for rectal cancer, to 
include presumptive service 
connection based on herbicide 
exposure in the Republic of Vietnam; 
and 

(b) The veteran's claim for an 
increased rating of greater than 30 
percent for PTSD.  


NOTE:  The RO should issue an SSOC 
as to the issue of entitlement to an 
increased rating for PTSD whether or 
not service connection is granted 
for rectal cancer pursuant to this 
Remand.

3.  The veteran and his representative 
should then be afforded the applicable 
period of time within which to respond to 
the SSOC.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for review.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested procedural development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran need take no action on this matter unless 
requested to do so.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  No inferences 
should be drawn therefrom.


		
	M.S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



